Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Dennis Daley, Reg. No. 34,994 on 6/27/22.

Amend Claims 1, 6, 9, 11-14 as follows: 

1.	A service platform of a container handling carrier which is intended for moving containers, :
a top surface and a bottom surface, the top surface configured to permit maintenance personnel to move;
; and
, the at least one liquid cooling unit comprising:
at least one pump device for circulating a cooling agent;
at least one heat exchanger for cooling the cooling agent;
at least one cooling agent circulation flow channel connectable to the at least one electric component mounted inside the at least one mounting space[[s,]];
at least one control element for controlling the at least one liquid cooling unit; and
a cooling unit frame for fastening the at least one liquid cooling unit to the service platform or to an upper frame of the container handling carrier.  

6.	The service platform as claimed in claim 1, wherein: the top surface of the service platform comprises openable lids configured to allow access to [[at]] the at least one mounting space.  

9.	The service platform as claimed in claim 1, wherein: one single longitudinal side of the service platform opposing an electrical cabinet is provided with at least one safety rail[[s]] on an outer side of the top surface of the service platform.  

11.	The service platform as claimed in claim 1, wherein: the service platform comprises a plurality of electrical drive control elements of the at least one electric component installed inside the at least one mounting space.  

12.	A container handling carrier for moving containers, the container handling carrier comprises:
two lower frame parts spaced at a track distance from each other, the two lower frame parts being provided with a plurality of wheels and a plurality of drive units for moving and steering the container handling carrier;
four gantry supports which are supported on the two lower frame parts, the four gantry supports are spaced apart from one another and extend parallel to one another in a vertical direction;
4an upper frame which connects the four gantry supports to one another at [[the]] upper ends of the four gantry supports;
at least one service platform arranged between two opposing pairs of the four gantry supports or between opposing parts of the upper frame;
a lifting device for lifting the containers, which the lifting device is supported by the upper frame;
and wherein the at least one service platform comprises:
a top surface and a bottom surface, the top surface configured to permit maintenance personnel to move;

, the at least one liquid cooling unit comprising:
at least one pumping device for circulating a cooling agent;
at least one heat exchanger for cooling the cooling agent;
at least one cooling agent circulation flow channel connectable to the at least one electric component mounted inside the at least one mounting space[[s,]];
at least one control element for controlling the at least one liquid cooling unit; and
a cooling unit frame for fastening the at least one liquid cooling unit to the at least one service platform or to the upper frame of the container handling carrier.  

13.	The container handling carrier as claimed in claim 12, wherein:
the container handling carrier further comprises at least one electric cabinet mounted in connection with the upper frame;
each of the at least one electric cabinet[[s]] comprise openable doors; and
the at least one service platform is located adjacent to the at least one electric cabinet and is on a side of the openable doors of the at least one electric cabinet thereby allowing access to the at least one electric cabinet by the maintenance personnel.  

14.	The container handling carrier as claimed in claim 12 further comprising electrical drive motors of the drive units which are controlled by means of frequency converters of the at least one electric component

Cancel Claim 7.


REASONS FOR ALLOWANCE
Claims 1, 2, 5, 6, and 8-14 are allowed due to the current applicant amendments and reasons indicating allowable subject matter set forth in the previous office action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2014/0017045 and 2014/0017046 disclose container handling carrier having electric drive motors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HOFFBERG whose telephone number is (571) 272-2761.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RJH  7/1/2022

/ROBERT J HOFFBERG/
Primary Examiner, Art Unit 2835